COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


WAL MART STORES, INC. AND
 INSURANCE COMPANY OF THE STATE OF
 PENNSYLVANIA
                                                                MEMORANDUM OPINION*
v.     Record No. 0497-06-3                                         PER CURIAM
                                                                    JUNE 27, 2006
REBA K. BRANHAM BLANKENSHIP


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Monica Taylor Monday; Gentry Locke Rakes & Moore, on brief),
                 for appellants.

                 No brief for appellee.


       Wal Mart Stores, Inc. and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Reba K. Branham Blankenship proved her eye condition constituted a

compensable consequence of her October 20, 2001 injury by accident. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Blankenship v.

Wal Mart Stores, Inc. et. al., VWC File No. 207-90-66 (Jan. 31, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.